







February 27, 2017




Mr. John D. Nichols, Jr.
[Address]




Re: Notice of Resignation and Agreement Regarding Separation


Dear Jay,
This letter will confirm the agreement (the “Separation Agreement”), dated as of
the date set forth above (the “Execution Date”), that has been reached with you
in connection with your resignation from employment with AXIS Specialty U.S.
Services, Inc. (the “Company”). You and the Company make this Separation
Agreement for and in consideration of the exchange of promises and the payments
and benefits recited herein.
1.Notice of Resignation. The Company hereby acknowledges your resignation
effective March 31, 2017 and hereby waives any contractual or statuary notice
period. For purposes of this Separation Agreement, the “Departure Date” shall be
the earliest of (i) March 31, 2017, or (ii) your death.
2.Notice Period; Transition and Cooperation.


a.     During the period (or any portion therof) commencing on the date hereof
and ending on the Departure Date (the “Notice Period”), the Company may, in its
absolute discretion, (A) require you to continue to perform all of your job
duties or to perform only such duties as it may allocate to you, (B) require you
not to perform any of your duties, (C) require you not to have any contact with
customers or clients of the Company nor any contact (other than purely social
contact) with such employees of the Company as the Company shall determine, and
(D) exclude you from any premises of the Company. If the Company elects to take
any such action, such election shall not constitute a breach by the Company of
this Separation Agreement and you shall not have any claim against the Company
in connection therewith so long as, during the Notice Period, the Company
continues to pay to you your accrued and unpaid base salary, afford you all the
employee benefits to which you may be entitled under, and in accordance with the
terms of, the employee benefit plans in which you participate and otherwise
comply with the terms of this Separation Agreement.


b.    Notwithstanding the foregoing, from the date hereof up and until the
Departure Date, you are expected to make yourself available to devote your time,
attention, skills and ability to the performance of the tasks and duties set
forth in the Statement of Work attached hereto as Exhibit A, as directed by the
Chief Executive Officer of AXIS Capital Holdings Limited (“ACHL”), in


1



--------------------------------------------------------------------------------




his discretion, and shall faithfully and diligently endeavor to promote the
business and best interests of the Company, ACHL and its subsidiaries and
affiliates.


3.Resignations, General Release and Waiver. You hereby resign from any and all
directorships and other offices that you hold in connection with your employment
with the Company (including any directorships with subsidiaries or other
affiliates of ACHL or the Company, including, but not limited to Harrington
Reinsurance Holdings Limited and Harrington Re Ltd.), effective as of the date
hereof. You further agree to execute any additional documents as may be
requested by the Company to effect your resignation from all such positions. You
also agree to execute and deliver to the Company a General Release and Waiver
on, and effective as of, the Departure Date, in the form attached to this
Agreement as Exhibit B.
4.Payments and Benefits during Notice Period. During the Notice Period, and
provided that you are in compliance with your obligations hereunder, the Company
will pay to you your accrued and unpaid base salary and housing allowance
through the Departure Date, any bonus awarded by the ACHL Compensation Committee
in respect of 2016 performance but not yet paid as of the Departure Date and an
amount equal to such reasonable and necessary unreimbursed business expenses
incurred by you on behalf of the Company on or prior to the Departure Date
(provided that such reimbursements must be requested not later than ninety days
after the expense was incurred), and will afford you all the employee benefits
to which you may be entitled under, and in accordance with the terms of, the
employee benefit plans in which you participate. You will also receive an equity
award for 2016 performance as was previously communicated to you. Any unvested
restricted shares previously awarded to you by the Company that vest during the
Notice Period will continue to vest in accordance with the terms of the
applicable award agreements.
5.Severance Payments. Provided that you have not voluntarily terminated
employment with the Company prior to the Departure Date or commenced employment
with another entity prior to the Departure Date and in consideration for your
execution of and compliance with the terms and conditions of this Separation
Agreement including, but not limited to, your consent to the General Release and
Waiver attached hereto and the expiration of the statutory revocation period
without revocation by you, and conditioned on your continued satisfactory
performance of your duties and responsibilities as an employee, including but
not limited to those set forth in the Statement of Work, the Company shall pay
to you the severance payments identified in this Section 5. You agree that these
payments are in lieu of any and all amounts that you might otherwise claim from
the Company and you hereby waive any claim of right to any payment, right or
benefit other than those set forth in this Separation Agreement or any vested
plan benefit under a plan maintained by the Company.
a.
$2,905,397, less tax and payroll withholding required by law, as set forth on
Exhibit C hereto, payable in a lump sum as soon as practicable following the
Departure Date, but no later than the sixtieth (60th) day following the
Departure Date; and





2



--------------------------------------------------------------------------------




b.
An amount to compensate you for all accrued and unused vacation time as of the
Departure Date consistent with the Company’s policies and procedures as set
forth in the Company’s employee handbook, which amount will be payable in a lump
sum as soon as practicable following the Departure Date, but no later than the
sixtieth (60th) day following the Departure Date.



Additionally, the Company will provide that:


c.
Notwithstanding the terms of any applicable award agreements, all of your
outstanding and unvested restricted shares or restricted stock units granted
under the Long-Term Equity Compensation Plan (a complete list of which is
attached hereto as Exhibit D), determined as of the Departure Date, will vest as
of the Departure Date.



d.
The Company will also provide or reimburse you for the reasonable expense of tax
return preparation and assistance for tax years 2016 and 2017 in a manner
similar to similarly situated executives in connection with your relocation from
Switzerland to the United States. Any such expense shall be pre-approved by the
Company.

  
6.Confidential Information.


a.    As an executive of the Company, you will have learned or have had access
to, or may have assisted in the development of, highly confidential and
sensitive information and trade secrets about the Company, its operations, its
subsidiaries and affiliates, its employees, and its customers, which are the
property of the Company. Such Confidential Information and Trade Secrets include
but are not limited to: (i) financial and business information relating to the
Company, such as information with respect to costs, commissions, fees, profits,
expenses, sales, markets, mailing lists, strategies and plans for future
business, new business, product or other development, potential acquisitions or
divestitures, and new marketing ideas, (ii) product and technical information
relating to the Company, such as product formulations, new and innovative
product ideas, methods, procedures, devices, machines, equipment, data
processing programs, software, software codes, computer models, and research and
development projects, (iii) customer information, such as the identity of the
Company’s customers, the names of representatives of the Company’s customers
responsible for entering into contracts with the Company, the amounts paid by
such customers to the Company, specific customer needs and requirements,
specific customer risk characteristics, policy expiration dates, policy terms
and conditions, information regarding the markets or sources with which
insurance is placed, and leads and referrals to prospective customers, (iv)
personnel information, such as the identity and number of the Company’s other
employees, their salaries, bonuses, benefits, skills, qualifications, and
abilities, (v) any and all information in whatever form relating to any client
or prospective customer of the Company, including but not limited to, its
business, employees, operations, systems, assets, liabilities, finances,
products, and marketing, selling and operating practices, (vi) any information
not included in (i) or (ii) above which you know or should know is subject to a
restriction on disclosure or which you know or should know is considered by the


3



--------------------------------------------------------------------------------




Company or the Company’s customers or prospective customers to be confidential,
sensitive, proprietary or a trade secret or is not readily available to the
public, and (vii) intellectual property, including inventions and copyrightable
works. Confidential Information and Trade Secrets are not generally known or
available to the general public, but have been developed, compiled or acquired
by the Company at its great effort and expense. Confidential Information and
Trade Secrets can be in any form: oral, written or machine readable, including
electronic files, but shall not include any information known generally to the
public or within the Company’s industry.


b.     You acknowledge and agree that the Company is engaged in a highly
competitive business and that its competitive position depends upon its ability
to maintain the confidentiality of the Confidential Information and Trade
Secrets which were developed, compiled and acquired by the Company at its great
effort and expense. You further acknowledge and agree that any disclosing,
divulging, revealing, or using of any of the Confidential Information and Trade
Secrets, other than in connection with the Company’s business or as appropriate
to carry out your duties for the Company and its affiliates, will be highly
detrimental to the Company and cause it to suffer serious loss of business and
pecuniary damage.
c.    Accordingly, you agree that you will not, while associated with the
Company and for so long thereafter as the pertinent information or documentation
remains confidential, for any purpose whatsoever, directly or indirectly use,
disseminate or disclose to any other person, organization or entity Confidential
Information or Trade Secrets, except as appropriate to carry out your duties as
an executive of the Company and except (i) as expressly authorized by the Chief
Executive Officer of the Company, (ii) appropriate to enforce the terms of this
Agreement, or (iii) required by law or legal process; provided, that you give
notice to the Company promptly on becoming aware of any obligations to disclose
such information under this provision, and not less than ten days prior to
making any such disclosure.
d.    Prior to the Departure Date, you will return to the Company (i) any
originals and all copies of all files, notes, documents, slides (including
transparencies), computer disks, printouts, reports, lists of the Company’s
clients or leads or referrals to prospective clients, and other media or
property in your possession or control which contain or pertain to Confidential
Information or Trade Secrets, and (ii) all property of the Company, including,
but not limited to, supplies, keys, access devices, books, work papers and
notebooks, identification cards, computers, telephones and other equipment.


7.Non-Solicitation of Employees. Except with prior written permission of the
Company, you shall not, directly or indirectly (individually or on behalf of
other persons), during your employment with the Company or any of its affiliates
and for a period of one (1) year following the Departure Date for any reason,
hire, offer to hire, entice away or in any manner persuade or attempt to
persuade any officer, employee or agent of the Company or any of its affiliates
(including the Company and any subsidiary). This restriction shall apply only to
those officers, employees and agents of the Company or its affiliates with whom
you had contact or about whom you learned confidential information or trade
secrets during the two (2) years prior to the Departure Date.


4



--------------------------------------------------------------------------------






8.Non-Solicitation of Customers. You acknowledge and agree that by reason of
your senior executive position with the Company, you gained knowledge of
confidential information and trade secrets regarding the Company’s current and
prospective customers, clients and brokers. You agree that, for a period of one
(1) year following the Departure Date, you will not, without prior written
permission of the Company, directly or indirectly solicit or entice away any
current or prospective customers, clients or brokers of the Company or any of
its affiliates. This restriction shall apply to those current or prospective
customers, clients and brokers of the Company with whom you had contact or about
whom you learned confidential information or trade secrets during the two (2)
years prior to the Departure Date. For the purposes of this Section, the term
“contact” means interaction between you and the customer, client or broker which
took place to further the Company’s or any of its affiliates’ business
relationship. For purposes of this Section, the term “contact” with respect to a
“prospective” customer, client or broker means interaction between you and a
potential customer, client or broker of the Company or any of its affiliates
which takes place to a business relationship with such potential customer,
client or broker.


9.Non-Competition. You acknowledge and agree that that the Company is engaged in
a highly competitive and global business, and that by virtue of the senior
executive position you held with the Company, and your knowledge of and access
to trade secrets and other confidential information belonging to the Company,
engaging in a business which is directly competitive with the Company will cause
it great and irreparable harm. Accordingly, and in consideration for the
substantial payments to be made to you under this Agreement, you agree that,
except with prior written permission of the Company, you shall not, during the
Notice Period and for a period of one (1) year following the Departure Date,
directly or indirectly (individually or on behalf of other persons) own, manage,
operate, engage in, or control, or be employed in a capacity similar to the
positions you held with the Company, or render consulting or other services to,
any person, firm or corporation engaged in the insurance or reinsurance business
or any other business in which the Company is, or has announced an intention to
become, engaged in at any time during your employment with the Company. In
recognition of the global nature of the Company’s business which includes the
sale of its products and services globally, this restriction shall apply in
Bermuda, Zurich, Switzerland and throughout the United States of America.
Nothing contained in this Section 9 shall be deemed to prohibit you from (i)
acquiring, solely as a passive investment, no more than 5% of the total
outstanding securities of any publicly-held corporation except with prior
written permission of the Company. You acknowledge and agree that, in light of
the substantial payments being made to you pursuant to this Agreement, strict
compliance with this Section 10 will not interfere with your livelihood. In the
event of a breach by you of this Section 9, you agree that (i) any payments
otherwise due to you under this Agreement which have not yet been paid will be
forfeited, and (ii) the Company shall have the right to demand and you shall
have the obligation to pay back to the Company a pro-rata portion of the sums
already paid to you under this Agreement as set forth in Section 5(a) hereof
(where such pro-rata portion is determined by multiplying the sums already paid
to you by a fraction where the numerator is the number of days remaining on the
one year restriction set forth above at the time of such breach and the
denominator is 365).




5



--------------------------------------------------------------------------------




10.
Nondisparagement.



a.     You agree that at all times hereafter, you shall not make, or cause to be
made, any public statement, observation or opinion that (i) accuses or implies
that the Company or any of the Company’s senior executives engaged in any
wrongful, unlawful or improper conduct, whether relating to your employment with
the Company (or the termination thereof), the business or operations of the
Company, or otherwise; or (ii) disparages, impugns or in any way reflects
adversely upon the business or reputation of the Company or any of the Company’s
senior executives. Nothing in this Section 10 shall preclude you from providing
truthful testimony in response to a legal subpoena or as may otherwise be
required by law.


b.    The Company agrees that at all times hereafter, neither it, its affiliates
or any of their officers (at the vice-president grade and above) shall make, or
cause to be made, any public statement, observation or opinion that (i) accuses
or implies that you engaged in any wrongful, unlawful or improper conduct,
whether relating to your employment with the Company (or the termination
thereof), the business or operations of the Company, or otherwise; or (ii)
disparages, impugns or in any way reflects adversely upon your professional or
personal reputation. Nothing in this Section 10 shall preclude the Company from
providing truthful testimony in response to a legal subpoena or as may otherwise
be required by law.


11.
Miscellaneous.



a.    Except as otherwise expressly set forth in this Separation Agreement, to
the extent necessary to carry out the intentions of the parties hereunder, the
respective rights and obligations of the parties hereunder shall survive any
termination of your employment. In the event of your death prior to the
completion of any payments required by this Separation Agreement, any such
payments will be made to your estate.


b.    Any notice or other communication required or permitted under this
Separation Agreement shall be effective only if it is in writing and shall be
deemed to be given when delivered personally or three days after it is mailed by
registered or certified mail, postage prepaid, return receipt requested or one
day after it is sent by a reputable overnight courier service and, in each case,
addressed to the relevant party at the address provided for such party herein:


Executive:
Mr. John D. Nichols, Jr.
[Address]


Company:
AXIS Specialty U.S. Services, Inc.
11680 Great Oaks Way, Suite 500
Alpharetta, GA 30022


Attention: General Counsel


6



--------------------------------------------------------------------------------






Either party may change her or its designated address by written notification to
the other, which notice shall be effective on the schedule set forth above.


c.    This Separation Agreement and the General Release and Waiver (upon its
execution as provided herein), constitute the entire agreement among you and the
Company with respect to the termination of your employment with the Company, and
they supersede and are in full substitution for any and all prior understandings
or agreements with respect to such termination, including, without limitation,
that certain Employment Agreement by and between John D. Nichols, Jr. and the
Company effective January 1, 2015 and the letter agreement regarding your
international assignment dated July 5, 2013, as amended September 23, 2015.


d.    This Separation Agreement may be amended only by an instrument in writing
signed by both you and the Company, and any provision hereof may be waived only
by an instrument in writing signed by the party against whom or which
enforcement of such waiver is sought. Any amendment to this Separation Agreement
must comply with the requirements of Code Section 409A.


e.    It is the desire and intent of the parties that the provisions of this
Separation Agreement shall be enforced to the fullest extent permissible. In the
event that any one or more of the provisions of this Separation Agreement is
held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remainder hereof will not in any way be affected or
impaired thereby and any such provision or provisions will be enforced to the
fullest extent permitted by law. Moreover, if any one or more of the provisions
contained or incorporated in this Separation Agreement is held to be excessively
broad as to duration, scope, activity or subject, such provisions shall be
construed by modifying, limiting or reducing them so as to be enforceable to the
maximum extent compatible with applicable law.


f.    This Separation Agreement, and the provisions contained in it, shall not
be construed or interpreted for, or against, any party to this Separation
Agreement because that party drafted or caused that party's legal
representatives to draft any of its provisions.


g.    This Separation Agreement shall be governed by, and construed and enforced
in accordance with, the laws of New York, without reference to its choice of law
rules. The parties agree that any action or proceeding with respect to this
Separation Agreement shall be brought exclusively in the Supreme Court of the
State of New York, New York County, or in the United States District Court for
the Southern District of New York, or in any other court of competent
jurisdiction sitting in the State and County of New York, and the parties agree
to the personal jurisdiction thereof. The parties hereby irrevocably waive any
objection they may now or hereafter have to the laying of venue of any such
action in such court(s), and further irrevocably waive any claim they may now or
hereafter have that any such action brought in such court(s) has been brought in
an inconvenient forum. The parties recognize that, if any dispute or controversy
arising from or relating to this agreement is submitted for adjudication to any
court, the preservation of the secrecy of confidential information or trade
secrets may be jeopardized. Consequently, the parties agree that all issues of
fact shall be tried without a jury.


7



--------------------------------------------------------------------------------






h.    You affirm and acknowledge that you have not relied on any
representations, promises, or agreements of any kind made to you in connection
with your decision to execute and deliver this Separation Agreement, except for
those set forth in or expressly referenced herein.


i.    To the extent applicable, this Separation Agreement shall be administered
in compliance with Internal Revenue Code Section 409A. Appendix A, incorporated
into this Separation Agreement, contains additional information regarding Code
Section 409A.


j.    Your rights and obligations under this Separation Agreement are personal
in nature and may not be assigned by you, except that your rights hereunder can
be enforced by your estate. The Company’s rights and obligations under this
Separation Agreement will inure to the benefit of, and be binding on, a
successor of the Company. This Separation Agreement may be enforced by the
Company’s successors and assigns.


[signatures appear on following page]


8



--------------------------------------------------------------------------------




By the respective signatures below, you and the Company agree to the terms set
forth in this Separation Agreement.
    
        
 
AXIS Specialty U.S. Services, Inc.
 
 
By: /s/ John D. Nichols, Jr.
By: /s/ Noreen McMullan
John D. Nichols, Jr.
Chief Human Resources Officer



Enclosure:
Exhibit A (General Release and Waiver
Exhibit B (Schedule of Restricted Stock)
Exhibit C (Statement of Work)    


    


9



--------------------------------------------------------------------------------






Appendix A


Compliance with Section 409A of Internal Revenue Code.


Notwithstanding any provisions herein, you and the Company confirm that they
understand and agree that it is possible that certain payments contemplated by
this Agreement may be deemed by the appropriate authorities to be “nonqualified
deferred compensation” for purposes of Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”). Notwithstanding any other provision of this
Separation Agreement to the contrary, in the event that payment of nonqualified
deferred compensation made pursuant to this Separation Agreement is based upon
or attributable to your termination of employment and you are at the time of
your termination a “Specified Employee” then any payment of nonqualified
deferred compensation required to be made to you in the first six (6) months
following your termination shall be deferred and paid in a lump sum to you on
the date that is six (6) months and one day after the date of your “Separation
from Service” within the meaning of Section 409A of the Code. You will be a
“Specified Employee” for purposes of this Separation Agreement if, on the date
of your Separation from Service, you are an individual who, under the method of
determination adopted by the Company, is designated as, or within the category
of employees deemed to be, a “specified employee” within the meaning and in
accordance with Treasury Regulation Section 1.409A-1(i). The Company shall
determine in its sole discretion all matters relating to who is a “Specified
Employee” and the application of and effects of the change in such
determination. Notwithstanding any other provision of this Separation Agreement
to the contrary, to the extent that any reimbursement of expenses constitutes
nonqualified deferred compensation for purposes of Section 409A of the Code,
such reimbursement shall be provided no later than December 31 of the year
following the year in which the expense was incurred. The amount of expenses
reimbursed in one year shall not affect the amount eligible for reimbursement in
any subsequent year. The amount of any in-kind benefits provided in one year
shall not affect the amount of in-kind benefits provided in any other year. The
Company shall have no liability to you if this Agreement or any amounts paid or
payable hereunder are subject to Section 409A of the Code or the additional tax
thereunder. Although the Company does not guarantee the tax treatment of any
payments under the Agreement, the intent of the parties is that the payments and
benefits under this Agreement be exempt from, or comply with, Section 409A of
the Code and to the maximum extent permitted by the agreement shall be limited,
construed and interpreted in accordance with such intent. In no event whatsoever
shall the Company or its affiliates or their respective officers, directors,
employees or agents be liable for any additional tax, interest or penalties that
may be imposed on Executive by Section 409A of the Code or damages for failing
to comply with Section 409A of the Code.




10



--------------------------------------------------------------------------------




Exhibit A


STATEMENT OF WORK


The Company desires that the following tasks be satisfactorily completed by you
during the Notice Period and shall provide necessary resources and direction to
you for their completion. You will concentrate your time and effort to the
completion of the following:


Support and reinforcement the Company’s external and internal messaging related
to the transition;


Assist the Interim Head of Reinsurance and other Reinsurance Leadership Group
personnel with the orderly transition of current and in-process projects and
initiatives, to include, but not limited to the following, in each case on an
as-requested basis by the CEO or Interim Head of Reinsurance:


i.
Attest or confirm SOX or other regulatory compliance in connection with 2016
year-end financial results, or otherwise;

ii.
Assist with the orderly transition of the current pipeline of
transactions/projects, as requested by the CEO or the Interim Head of
Reinsurance;

iii.
Assist with the transition of external relationships/contacts for which you had
primary or significant responsibility CEO or the Interim Head of Reinsurance.



Adherence to the duties and obligations set forth in the AXIS Code of Business
Conduct, AXIS Employee Handbook, AXIS End User IT Policy, AXIS Insider Trading
Policy and AXIS Travel and Expense Policy;


If and as requested by the CEO in writing, provide a periodic status update as
to the status of the transition activities;












11



--------------------------------------------------------------------------------





Exhibit B


GENERAL RELEASE AND WAIVER


In consideration of the payment by AXIS Specialty U.S. Services, Inc. (the
“Company”) to or for the benefit of John D. Nichols, Jr. of the payments and
benefits set forth in that certain Notice of Resignation and Separation
Agreement by and between John D. Nichols, Jr. (“Executive”) and the Company
dated ________________ (“Separation Agreement”), and in compliance with the
terms of the Separation Agreement, Executive hereby makes and delivers to the
Company this General Release and Waiver (“Release”) as set forth herein:
Release of All Claims
Executive voluntarily, knowingly and willingly on behalf of himself, his heirs,
executors, administrators, successors and assigns, hereby irrevocably and
unconditionally release the Company, its parents, their subsidiaries, divisions
and affiliates, together with their respective owners, assigns, agents,
directors, partners, officers, employees, consultants, shareholders, attorneys
and representatives, and any of their predecessors and successors and each of
their estates, heirs and assigns (collectively, the "Company Releasees") from
any and all charges, complaints, claims, liabilities, obligations, promises,
agreements, causes of action, rights, costs, losses, debts and expenses of any
nature whatsoever, known or unknown, which he or his heirs, executors,
administrators, successors or assigns ever had, now have or hereafter can, will
or may have (either directly, indirectly, derivatively or in any other
representative capacity) against the Company or any of the other Company
Releasees by reason of any matter, cause or thing whatsoever arising on or
before the date this General Release and Waiver is executed by Executive. In
addition, this Release includes, without limitation, any rights or claims
relating in any way to any and all employment relationships between Executive
and the Company or any of the Company Releasees, or the termination thereof,
arising under the Employment Act 2000 of Bermuda, the Human Rights Act 1981 of
Bermuda, Title VII of the Civil Rights Act of 1964, Sections 1981 through 1988
of Title 42 of the United States Code, The Employee Retirement Income Security
Act of 1974 ("ERISA") (except for any vested benefits under any tax qualified
benefit plan), The Immigration Reform and Control Act, The Americans with
Disabilities Act of 1990, The Age Discrimination in Employment Act of 1967
(“ADEA”), The Workers Adjustment and Retraining Notification Act, The Fair
Credit Reporting Act, New York State Human Rights Law, New York Human Rights
Law, New York Rights of Persons With Disabilities, New York Confidentiality of
Records of Genetic Tests, New York Whistleblower Law, New York Statutory
Provision Regarding Retaliation/Discrimination for Filing a Workers’
Compensation Claim, New York Adoptive Parents’ Child Care Leave Law, New York
Smokers’ Rights Law, New York Equal Pay Law, New York AIDS Testing
Confidentiality Act, New York Nondiscrimination Against Genetic Disorders Law,
New York Bone Marrow Leave Law, New York Equal Rights Law, New York
Confidentiality of Records of Genetic Tests, New York Executive Law Section 290
et seq., The New York State Labor Relations Act, the general regulations of the
New York State Division of Human Rights, The New York Labor Law, The New York
Wage Hour and Wage Payment Laws, The New York Minimum Wage Law, as amended, The
New York City Administrative Code, New York State Public Employee Safety and
Health Act, New York







--------------------------------------------------------------------------------




Executive Law §290 et seq., the New York City Charter and Administrative Code,
New York Labor Law §740 et seq., the New York Legal Activities Law, New York
Labor Law §201-d, the New York occupational safety and health laws, the New
Jersey Law Against Discrimination – N.J. Rev. Stat. §10:5-1 et seq,, New Jersey
Statutory Provision Regarding Retaliation/Discrimination for Filing a Workers’
Compensation Claim – N.J. Rev. Stat. §34:15-39.1 et seq., New Jersey Family
Leave Act – N.J. Rev. Stat. §34:11B-1 et seq., New Jersey Smokers’ Rights Law –
N.J. Rev. Stat. §34:6B-1 et seq., New Jersey Equal Pay Act – N.J. Rev. Stat.
§34:11-56.1 et seq., New Jersey Genetic Privacy Act – N.J. Rev. Stat. Title 10,
Ch. 5, §10:5-43 et seq., New Jersey Conscientious Employee Protection Act
(Whistleblower Protection) – N.J. Stat. Ann. §34:19-3 et seq., New Jersey Wage
Payment and Work Hour Laws, The New Jersey Public Employees’ Occupational Safety
and Health Act- N.J. Stat. Ann. §34:6A-25 et seq., New Jersey Fair Credit
Reporting Act, and the New Jersey laws regarding Political Activities of
Employees, Lie Detector Tests, Jury Duty, Employment Protection, and
Discrimination, and any other federal, state or local law, statute, rule,
regulation, or ordinance, any public policy, contract, tort, or common law
whether of any state in the United States or Bermuda; or any basis for
recovering costs, fees, or other expenses including attorneys' fees incurred in
these matters. Notwithstanding anything in this Release to the contrary,
Executive is not waiving, and shall not be deemed to have waived, any
entitlements under the terms of the Separation Agreement, the Company’s Bye-Laws
or the applicable terms of any other agreement, plan or program of the Company
or its affiliates that survive a termination of employment.
Acknowledgements and Affirmations
Executive affirms and agrees that the Company has fulfilled all of its
obligations to him under Bermudan, Swiss, U.S. and New York employment laws,
including without limitation the Bermudan Employment Act 2000 as may be amended
from time to time, and has not violated his rights under such employment laws.
Executive affirms and acknowledges that the payments, that are referenced in
this Release fully, fairly and finally compensate him for any and all monies
that may be due or become to him under any such laws in connection with his
employment or termination of his employment, including without limitation any
severance allowance or repatriation expenses.
By signing this Release, Executive represents that Executive has not commenced
or joined in any claim, charge, action or proceeding whatsoever against the
Company or any of the Company Releasees with respect to the matters released
hereby. Executive further represents that he will not be entitled to any
personal recovery in any action or proceeding of any nature whatsoever against
the Company or any of the other Company Releasees that may be commenced on his
behalf arising out of any of the matters released hereby.
Executive also affirms that he has been paid and/or has received all
compensation, wages, bonuses and/or commissions to which he may be entitled
prior to the date hereof except as expressly provided in, or preserved by, this
Release and the Separation Agreement. Executive affirms he has been granted any
leave to which he was entitled under the Employment Act 2000 of Bermuda, the
Family and Medical Leave Act or similar Bermuda, Swiss, U.S., state or local







--------------------------------------------------------------------------------




leave or disability accommodation laws. Executive further affirms that he has no
unreported workplace injuries or occupational diseases.
Return and Possession of Property
Executive affirms that he has returned all of the Company’s property, documents,
and/or any confidential information in his possession or control to which he is
not entitled.
No Admission by Company
The Company's acceptance and acknowledgement of this Release and the payments
and benefits set forth herein are not, and shall not be construed as, any
admission of liability or wrongdoing on the part of the Company or any of the
Company Releasees.
Revocation Rights
EXECUTIVE IS ADVISED THAT HE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS TO CONSIDER
THIS GENERAL RELEASE AND WAIVER. EXECUTIVE ALSO IS ADVISED TO CONSULT WITH AN
ATTORNEY PRIOR TO HIS SIGNING OF THIS GENERAL RELEASE AND WAIVER.
EXECUTIVE MAY REVOKE THIS GENERAL RELEASE AND WAIVER FOR A PERIOD OF SEVEN (7)
CALENDAR DAYS FOLLOWING THE DAY HE SIGNS THIS AGREEMENT AND GENERAL RELEASE. ANY
REVOCATION WITHIN THIS PERIOD MUST BE SUBMITTED, IN WRITING, TO THE AXIS GENERAL
COUNSEL AND STATE, "I HEREBY REVOKE MY ACCEPTANCE OF OUR AGREEMENT AND GENERAL
RELEASE." THE REVOCATION MUST BE PERSONALLY DELIVERED TO THE GENERAL COUNSEL OR
HIS/HER DESIGNEE, OR MAILED TO THE GENERAL COUNSEL AND POSTMARKED WITHIN SEVEN
(7) CALENDAR DAYS AFTER EXECUTIVE SIGNS THIS AGREEMENT AND GENERAL RELEASE.
EXECUTIVE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT AND GENERAL RELEASE, DO NOT RESTART OR AFFECT IN ANY MANNER THE
ORIGINAL UP TO TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.
EXECUTIVE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
AGREEMENT AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS
EXECUTIVE HAS OR MIGHT HAVE AGAINST RELEASEES.
Descriptive Headings
The Section headings contained herein are for reference purposes only and will
not in any way affect the meaning or interpretation of this Release.







--------------------------------------------------------------------------------




Enforceability
It is the desire and intent of the parties that the provisions of this General
Release and Waiver shall be enforced to the fullest extent permissible. In the
event that any one or more of the provisions of this General Release and Waiver
is held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remainder hereof will not in any way be affected or
impaired thereby and any such provision or provisions will be enforced to the
fullest extent permitted by law.
Each Party the Drafter
This General Release and Waiver, and the provisions contained in it, shall not
be construed or interpreted for, or against, any party to this General Release
and Waiver because that party drafted or caused that party's legal
representatives to draft any of its provisions.
Governing Law
This General Release and Waiver shall be governed by, and construed and enforced
in accordance with, the laws of New York, without reference to its choice of law
rules. The parties hereby irrevocably consent to the jurisdiction of New York
and courts located in New York, New York for purposes of resolving any dispute
under this General Release and Waiver and expressly waive any objections as to
venue in any such courts.
Whistleblowing Claims
Nothing in this General Release prohibits or prevents Executive from filing a
charge with or participating, testifying, or assisting in any investigation,
hearing, or other proceeding before the U.S. Equal Employment Opportunity
Commission, the National Labor Relations Board or a similar agency enforcing
federal, state or local anti-discrimination laws. However, to the maximum extent
permitted by law, Executive agrees that if such an administrative claim is made
to such an anti-discrimination agency, Executive shall not be entitled to
recover any individual monetary relief or other individual remedies. In
addition, nothing in this Agreement, including but not limited to the release of
claims nor the confidentiality clauses, prohibits Executive from: (1) reporting
possible violations of federal law or regulations, including any possible
securities laws violations, to any governmental agency or entity, including but
not limited to the U.S. Department of Justice, the U.S. Securities and Exchange
Commission, the U.S. Congress, or any agency Inspector General; (2) making any
other disclosures that are protected under the whistleblower provisions of
federal law or regulations; or (3) otherwise fully participating in any federal
whistleblower programs, including but not limited to any such programs managed
by the U.S. Securities and Exchange Commission and/or the Occupational Safety
and Health Administration. Moreover, nothing in this General Release and Waiver
prohibits or prevents Executive from receiving individual monetary awards or
other individual relief by virtue of participating in such federal whistleblower
programs.







--------------------------------------------------------------------------------




No Other Assurances
Executive affirms and acknowledges that he has not relied on any
representations, promises, or agreements of any kind made to him in connection
with his decision to execute and deliver this General Release and Waiver, except
for those set forth in or expressly referenced herein.
Now therefore, intending to be fully and irrevocably bound by the terms hereof,
Executive has executed this General Release and Waiver and has delivered it to
AXIS Capital Holdings Limited as of this ___ day of     ___________, 2017.




Executed and delivered by:
Accepted by:
 
 
 
 
 
 
 
AXIS SPECIALTY U.S. SERVICES, INC.
 
 
 
 
By: ______________________
By: _______________________
Executive
 
 
 







            







--------------------------------------------------------------------------------






Exhibit C


Severance Benefit
Amount and Payment Timing (Subject to Timely Execution of Release)
An amount equal to one year’s Base Salary at the rate in effect immediately
prior to the Separation Date.


$900,000
An amount equal to the 2017 annual bonus that Executive would have been entitled
to receive for 2017 had he remained employed, calculated as if all targets were
met.
$1,125,000
An amount equal to the 2017 annual bonus that Executive would have been entitled
to receive for 2017, calculated as if all targets were met, prorated based on
the number of days Executive was employed in 2017 divided by 365.
$277,397
Payment of Executive’s COBRA premiums for continuation coverage under the
Company’s group health plans until the earlier of (i) twelve (12) months from
the Separation Date, or (ii) the date upon which Executive ceases to be eligible
for COBRA continuation coverage under applicable law and the terms of the
applicable policies. Executive agrees to notify the Company in the event that he
obtain coverage with another employer group health plan that does not contain
any exclusions or limitations with respect to any pre-existing condition, or if
he becomes entitled to Medicare benefits.
$28,000 (equivalent to 12 months coverage, payable in a single payment).
Additional Consideration Payment
$500,000
Provided the executive remains in full compliance with the obligations set forth
in Sections 7 -10 of the Employment Agreement, all outstanding and unvested
restricted stock units shall vest on the Departure Date.


 
Provided the Executive leaves within 90 days of receiving notice of termination
of employment, the cost of returning the Executive and his belongings in the
United States, which includes (i) the cost of packing, shipping (up to one 20
foot container and 250 lbs air shipment) and insuring personal and household
effects and (ii) unpacking ordinary household goods.


$75,000 (equal to three (3) months additional housing allowance at the current
contractual rate).

            
C-1







--------------------------------------------------------------------------------





Exhibit D


 
AXIS Share Price as of February 8, 2017
$67.52
Award Number
Award Date
Award Type
Vest Date
Unvested Share Amount
Value of Unvested Shares
A2845 (1)
3/1/2014
PSU
3/1/2017
23,685
$1,599,211
Vest Prior to Departure
A788
2/4/2013
RSU
2/4/2017
10,000
$675,200
Vest Prior to Departure
A2241
3/1/2014
RSU
3/1/2017
3,947
$266,501
Vest Prior to Departure
A3610
3/1/2015
RSU
3/1/2017
3,070
$207,286
Vest Prior to Departure
A4403
3/1/2016
RSU
3/1/2017
3,252
$219,575
Vest Prior to Departure
Subtotal
43,954
 
$2,967,774


A2241
3/1/2014
RSU
3/1/2018
3,948
$266,569
A3610
3/1/2015
RSU
3/1/2018
3,069
$207,219
A4403
3/1/2016
RSU
3/1/2018
3,253
$219,643
2017 RSU Award
3/1/2017
RSU
3/1/2018
3,144
$212,283
A3627
3/1/2015
PSU
3/1/2018
13,642
$921,108
A3610
3/1/2015
RSU
3/1/2019
3,070
$207,286
A4403
3/1/2016
RSU
3/1/2019
3,253
$219,643
2017 RSU Award
3/1/2017
RSU
3/1/2019
3,144
$212,283
A4421
3/1/2016
PSU
3/1/2019
13,011
$878,503
A4403
3/1/2016
RSU
3/1/2020
3,253
$219,643
2017 RSU Award
3/1/2017
RSU
3/1/2020
3,144
$212,283
2017 PSU Award
3/1/2017
PSU
3/1/2020
10,935
$738,331
2017 RSU Award
3/1/2017
RSU
3/1/2021
3,144
$212,283
Subtotal (PSUs at Target)
70,010
$4,727,075
Footnotes:
(1)    2014 PSU reflects 150% payout. Target award is 15,790.




D-1










